
	
		II
		109th CONGRESS
		2d Session
		S. 3957
		IN THE SENATE OF THE UNITED STATES
		
			September 27, 2006
			Mr. Inhofe introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To protect freedom of speech exercisable by houses of
		  worship or meditation and affiliated organizations.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Religious Freedom Act of
			 2006.
		2.Protection of
			 freedom of speech for houses of worship or meditation
			(a)In
			 generalNotwithstanding any other provision of law, no
			 organization described in subsection (b) may be denied its Federal tax
			 exemption under the Internal Revenue Code of 1986 by administrative or judicial
			 action, nor shall donors to such organization be denied the deductibility of
			 their contributions under such Code, because such organization engages in an
			 activity that is protected by the United States Constitution, including comment
			 on public issues, election contests, and pending legislation made in the
			 theological or philosophical context of such organization.
			(b)Houses of
			 worship or meditation and affiliated organizationsFor purposes
			 of subsection (a), an organization described in this subsection is a church,
			 synagogue, mosque, temple, or other house of worship or meditation (including
			 any organization affiliated with any of the foregoing)—
				(1)with an
			 established form of worship or meditation and a recognizable creed that
			 minimally acknowledges the right of others to freely accept or reject such form
			 and creed, and
				(2)which meets 2 or
			 more of the following indicia: definite and distinct ecclesiastical government;
			 formal code of doctrine and discipline; distinct religious history; membership
			 not axiomatically associated with any other organization; organization of
			 ordained ministers; ordained ministers selected after completing prescribed
			 courses of study; a literature of its own; established places of worship or
			 meditation; regular congregations; regular religious services; classes for the
			 religious instruction of youth or seniors or both; auxiliaries to provide
			 relief and sustenance to the poor and deprived; and auxiliaries to provide
			 youth with morally-structured community service and supervised opportunities to
			 compete in sport and intellect-expanding activities as an alternative to
			 destructive behavior such as crime and drug use.
				(c)ConstructionThis
			 section shall not be construed so as to exempt any organization described in
			 subsection (b) from the operation of any other law generally applicable to all
			 organizations and individuals.
			
